DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
Applicant's amendment filed on 05/11/2021 has been entered.  Claims 1, 2, 3, 7, 9, and 22 have been amended. Claims 4 and 6 have been cancelled.  Claims 11-20 have been withdrawn from further consideration.  No claims have been added.  Claims 1-3, 5, 7-10, 21, and 22 are still pending in this application, with claim 1 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Pub. No. US 2014/0222103 A1 to Lauritzen et al. (hereinafter referred to as "Lauritzen"), in view of United States Patent Application Pub. No. US 2010/0268055 A1 to Jung et al. (hereinafter referred to as “Jung”), United States patent Application Pub. No. US 2007/0255340 A1 to Giftakis et al. . 
Referring to claim 1, Lauritzen discloses a nerve flexible circuit, comprising: a polymer base layer forming an electrode array portion, a bond pad portion and a cable portion positioned between the electrode array portion and the bond pad portion (e.g. Fig. 2, paragraph [0034] disclose a polymer-based flexible circuit includes cable portion 330, electrode array portion 331, and bond pad 332); a plurality of patterned metal traces deposited on the polymer base layer ( Fig. 2 shows patterned metal traces 334); a plurality of first patterned metal electrodes deposited on the polymer base layer in the electrode array portion; a plurality of patterned metal bond pads deposited on the polymer base layer in the bond pad portion (Fig. 2 shows bond pads 335 deposited on polymer base layer of circuit 10 having a bond pad portion 332), wherein at least one of the patterned metal electrodes in the electrode array portion is connected to at least one of the patterned bond pads in the bond pad portion by at least one of the metal traces traversing the cable portion (e.g. Fig. 2, paragraphs [0034-0035] disclose a polymer-based flexible circuit 10 with bond pad portion 332, cable portion 330, and electrode array portion 331. The flexible circuit 10 is composed of a base polymer layer, at least one or more interlayer of patterned metal comprising bond pads 335, traces 334, and electrodes 333. The cable portion 330, bond pad portion 332, and array portion 331 are formed from a single integrated flexible circuit 10 with bond pads 335, suitable to connect to the electronics package in the bond pad portion 332 at the proximal end and electrodes 333 in the array portion 331 at the distal end using traces 334); a low elastic modulus polymer layer deposited on the polymer base layer, the metal traces, the plurality of patterned metal electrodes and the plurality of patterned bond pads (e.g. paragraph [0034] states that the flexible circuit may consists of additional polymer interlayers , and that other possible polymers include silicone. Paragraph [0037] and claim language of claims 14 and 15 disclose the flexible circuit having bumper made out of soft polymer such as silicone). Furthermore, Lauritzen incorporated the invention taught by In re Preda, 159 USPQ 342 (CCPA 1968). In this case, it would have been obvious to one of ordinary skill in the art to heat instead of cool saline as disclosed by Jung, since the one of ordinary skill would have recognized such modification as being one of the many structures available in the prior art for curing a 
Referring to claim 2, Lauritzen further teaches the limitation wherein the polymer base layer is polyimide, and wherein the low elastic modulus polymer layer is silicone (e.g. paragraph [0034] “the polymer employed for the base layer, inter layer(s), and top layer is polyimide. Other possible polymers include parylene, silicone, Teflon, PDMS, PMMA, PEG, and others.”). 
Referring to claim 3, Lauritzen further teaches the limitation wherein the metal traces, the plurality of patterned metal electrodes and the plurality of patterned metal bond pads are made from platinum (e.g. paragraphs [0019, 0036] and claim 13 state that the electrode array and the flexible circuit are fabricated from polyimide dielectric films encapsulating platinum conductive traces ). 
Referring to claim 5, Lauritzen further teaches the stimulator of claim 1, further comprising an inductive coil to provide electric current to the electronic package (e.g. Fig. 9, paragraphs [0034, 0051] discloses a hermetic electronic package attached to the bond pad, having inductive coil 216,and array cable 212 to provide electric current to the electrodes). 
Referring to claims 21 and 22, Lauritzen states that the material being used for the base layer, inter layer, and top layer may be polyimide and other possible polymers and polyethylene including parylene, silicone, Teflon, PDMS, PMMA, PEG (e.g. paragraph [0034]). The Applicant is advised that it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lauritzen, Jung, Giftakis, and Singh as applied to claim 1, further in view of Patent Application Pub. No. US 2010/0148345 A1 to Eckhardt et al. (hereinafter referred to as "Eckhardt").
Referring to claims 7-9, Lauritzen and Jung, Singh and Giftakis disclose the peripheral nerve stimulator of claim 1, having electronics within the in-situ tunable components. However, Lauritzen did not teach the limitation wherein the electronics include thin chip components that are stacked capacitors, wherein the stacked capacitors are high density trench capacitors. This limitation is taught by Eckhardt, as Eckhardt teach a packaged electronic device having a flexible circuit structure and electronic components including metal-insulator-metal capacitors. Referring to Fig. 3D, Eckhardt teaches an embodiment wherein the electronic device enables the advantage of "chip stacking", wherein vertical interconnects allow bonding between component layer such including resistors, capacitors, inductances with high density interconnects (e.g. paragraph [0057]). It would have been obvious for one with ordinary skill in the art at the time the invention was made to modify the invention taught by Lauritzen to include a thin chip components being stacked capacitors taught by Eckhardt, since such modification would be applying a known method to a known device to yield the predictable result of a technique for bonding electrical components vertically that will reduce device size and eliminate reliability concern associated with surface mounted devices. 
Referring to claim 10, Lauritzen, Jung, Giftakis, Eckhardt, and Singh disclose the peripheral nerve stimulator of claim 9 as discussed above. Singh further teaches the limitation wherein the at least one metal-insulator-metal capacitor has a tunable capacitance value (e.g. paragraphs [0055-0056] state that the in-situ LC circuits allow for tuning capacitance by inserting a dielectric material in a formed cavity and/or depositing a large area metal trace).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Lauritzen, Jung, Giftakis, Eckhardt to comprise the multi-layer-multi-turn fabrication technique as taught by Singh , since such modification would be applying a known technique to a known device yielding the predictable result of allowing the device to be operable at different frequency to increase its versatility and lower the cost of fabrication.
Response to Arguments
Applicant’s arguments filed 05/11/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Singh.
Referring to the argument to the Jung prior art, the Examiner submits that the teaching of electronic components that are tunable in-situ is addressed by Singh as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH DUC G PHAM/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        30 December 2021